Citation Nr: 0932770	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
neck disorder; and if so, whether service connection is 
warranted.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
ear disorder, including bilateral hearing loss; and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 
1979 to February 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

The issue of entitlement to service connection for an ear 
disorder, including bilateral hearing loss, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. An April 1991 RO rating decision denied the Veteran's 
request for entitlement to service connection for a neck 
disorder; the Veteran did not appeal the April 1991 RO rating 
decision. 

2. Evidence associated with the claims file after the last 
final denial in April 1991 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's neck disorder claim.

3. The competent evidence fails to establish that the Veteran 
currently suffers from a chronic neck disorder related to his 
active duty service.

4. An April 1991 rating decision denied the Veteran's request 
to reopen his claim for entitlement to service connection for 
an ear disorder, including bilateral hearing loss; the 
Veteran did not appeal the April 1991 RO rating decision. 

5. Evidence associated with the claims file after the last 
final denial in April 1991 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's ear disorder claim.



CONCLUSIONS OF LAW

1. The April 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a neck 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3. A chronic neck disorder was not incurred in or aggravated 
by the Veteran's active duty service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2008).

4. New and material evidence has been submitted, and the 
claim of entitlement to service connection for an ear 
disorder, including bilateral hearing loss, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

A. New and Material Evidence

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claims for service connection for a neck disorder and an 
ear disorder, the Board notes that a lengthy discussion of 
VCAA notice is unnecessary because the Board is reopening 
both of the Veteran's claims.  

B. Service Connection for a Neck Disorder

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in August 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the August 2004 letter was sent to 
the Veteran prior to the October 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although VCAA notice in accordance with Dingess was 
sent after the initial adjudication of the Veteran's claim, 
the Board finds this error nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the case was readjudicated and an April 2006 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The Board may not discuss the merits of 
final decision until the Veteran has presented new and 
material evidence sufficient for the Board to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002).

With respect to the Veteran's claim for service connection 
for a neck disorder, the evidence under consideration at the 
time of the prior final denial in April 1991 consisted of the 
Veteran's lay statements, VA treatment records, and service 
treatment records.  The Veteran's claim for service 
connection was denied because he failed to establish that he 
suffered from a chronic neck disability.

Since the prior final denial, the Veteran has submitted 
additional evidence, including more recent treatment records.   
Upon examination of this additional evidence, the Board finds 
that a VA treatment record from April 2006 constitutes new 
and material evidence.  Specifically, the treatment record 
states that the Veteran suffers from degenerative joint 
disease (DJD) in his neck.  This evidence is new and material 
because it was not part of the record at the time of the 
prior final denial and because it indicates that the Veteran 
suffers from a chronic disability of the neck.  In other 
words, the record demonstrates a previously unestablished 
fact necessary to substantiate the Veteran's claim.  Thus, 
based on this new and material evidence, the Veteran's claim 
for service connection for a neck disorder must be reopened.

With respect to the Veteran's claim for service connection 
for an ear disorder, including bilateral hearing loss, the 
evidence under consideration at the time of the prior final 
denial in April 1991 consisted of the Veteran's lay 
statements, VA treatment records, and service treatment 
records.  The Veteran's claim for service connection was 
originally denied January 1981 because VA determined that his 
hearing loss and otitis media pre-existed service and was not 
aggravated by service.  
The Veteran's claim was again denied in April 1991 because he 
did not present new and material evidence to reopen the 
claim.

Since the prior final denial in April 1991, the Veteran has 
submitted additional evidence relating to his ear disorder 
and hearing loss, including more recent VA treatment records.  
Specifically, the Veteran has presented evidence on the issue 
of whether his current hearing loss is related to his active 
duty service.

The Veteran received a VA examination in October 2005 
relating to his ears.  In the corresponding report, the 
examiner established that the Veteran suffers from hearing 
loss and suggested that the Veteran be further examined to 
determine whether service connection is warranted for other 
bilateral ear pathologies.  This evidence is material because 
relates to whether the Veteran has a current ear disability, 
including bilateral hearing loss.  It also indicates that the 
Veteran might have bilateral ear pathology related to his 
active duty service.  Thus, it relates to an unestablished 
fact necessary to substantiate the Veteran's claim and is 
sufficient to reopen the Veteran's claim.

B. Service Connection for a Neck Disorder

Although the Veteran has presented new and material evidence 
sufficient to reopen his claim for service connection for a 
neck disorder, the Board finds that service connection is not 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, there is no competent evidence that the Veteran 
incurred or was treated for a neck disability during his 
period of active duty.  Nor is there competent evidence that 
the Veteran diagnosed with a chronic neck disability within 
one year of separation from his active duty.  Thus, 
presumptive service connection for DJD of the neck based on 
the Veteran's active duty service is not warranted.

Alternatively, the Veteran asserts that he injured his neck 
during a period of active duty for training in June 1988.  
The Veteran's service treatment records confirm that the 
Veteran was diagnosed and treated for a moderate cervical 
neck sprain-strain.  However, the diagnosis was not 
characterized as chronic.  Rather, a June 1988 treatment 
record states that the Veteran's neck injury is unlikely to 
cause any permanent disability.  Thus, service connection 
based on a diagnosis of a chronic disability during a period 
of active duty for training is not warranted.

Additionally, the Veteran has not shown that he has suffered 
continuous symptoms of a neck disorder since his separation 
from service.  Although the Veteran suffered a neck injury 
during a period of active duty for training in June 1988, the 
first medical evidence of a chronic neck disability is a VA 
treatment record from April 2006, nearly twenty years after 
the Veteran's June 1988 injury.  Given this long gap and the 
medical evidence indicating the Veteran's June 1988 neck 
injury was not chronic, the Board finds that a preponderance 
of the evidence is against a finding of service connection 
based on continuity of symptomotology after service.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (stating that a 
gap in the evidentiary record preponderates strongly against 
a claim on the basis of continuity of symptomatology).

Although the Veteran is not entitled to service connection 
based on the statutory presumption or continuity of 
symptomotology, his claim does not necessarily fail.  Service 
connection may also be granted for any chronic disability or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability or disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To support his claim in this regard, the Veteran has 
presented a medical opinion from his private physician, 
received by VA in March 2009, indicating that the Veteran 
suffers from a current neck disability relating to his June 
1988 neck injury.  However, the Board affords this opinion 
very little weight.  Primarily, the Board notes that the 
opinion does not provide a diagnosis for a particular neck 
disability.  It merely states that the Veteran suffers from a 
neck condition and has neck pain, and diagnosis of pain alone 
is not sufficient to establish service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(stating that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Further, the Board notes that the weight of the remaining 
medical evidence is against the Veteran's claim.  In his July 
2006 report, the Veteran's VA examiner opined that it is less 
likely than not that the Veteran's neck disability is related 
to activities or injury sustained in the military.  The 
examiner stated specifically that he found no evidence that 
the June 1988 cervical strain contributed to his current 
disorders.  Rather, he stated that the Veteran's current neck 
disorders were related to his posture.  In particular, the 
examiner noted that the way the Veteran carries his head, 
neck, and shoulders both at rest and during physical 
activities places strain on his paracervical soft tissues.

The Board acknowledges the Veteran's assertion that his neck 
disability is related to his active duty service.  However, 
as a layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

In sum, the Board finds that a preponderance of the evidence 
is against the Veteran's claim for service connection for a 
neck disorder.  Although the Veteran has established that he 
currently suffers from a neck disorder, the competent and 
credible evidence of record demonstrates that it is not 
related to his active duty service, or to the neck injury he 
sustained while on active duty for training in June 1988.  
Since a preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt rule does not apply 
and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is 
reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for an ear disorder, to 
include bilateral hearing loss, is reopened, and to this 
extent the claim is granted.

Entitlement to service connection for a neck disorder is 
denied.


REMAND

With respect the Veteran's claim for service connection for 
an ear disorder, including bilateral hearing loss, the Board 
finds that further evidentiary development is warranted.  

Specifically, the Board notes that the Veteran's October 2005 
VA examiner indicated that the Veteran may suffer from a 
bilateral ear disability other than hearing loss when he 
suggested that the Veteran be examined by an ear nose and 
throat specialist to determine bilateral ear pathologies.  
Since it does not appear that the Veteran was ever granted 
such an examination, the Board finds that remand is warranted 
to determine whether the Veteran suffers from an ear 
disability related to his active duty service.

The Board also notes that the Veteran was diagnosed with 
hearing loss during service.  However, the corresponding 
audiological data is only in graph form, and the Board may 
not interpret such data in determining whether hearing loss 
for VA disability purposes was demonstrated during service.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).   Thus, upon 
remand, a VA medical professional should interpret the 
Veteran's December 1979 audiogram results.

Finally, the Board notes that the Veteran's hearing loss 
claim was previously denied because his condition was 
determined to pre-exist service.  However, the Board notes 
that on his entrance exam, the examiner explicitly stated 
that the Veteran's hearing loss was cured.  Thus, in making 
any relevant opinions, the Veteran should be presumed to have 
not suffered from hearing loss upon entrance to active duty.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any ear 
disabilities or hearing loss.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should complete the following:

(a) Interpret the December 1979 audiogram 
contained in the Veteran's claims file.  
In particular, assign decibel values to 
the results plotted on the graph at each 
Hertz level, making sure to identify which 
scores correspond to which ear.

(b) Provide an opinion as to whether any 
current hearing loss is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  The Veteran should be 
presumed sound upon entrance to active 
duty.  

(c) Determine whether the Veteran suffers 
from any other unilateral or bilateral 
chronic ear disabilities.  

IF, AND ONLY IF, it is determined that the 
Veteran does suffer from other chronic ear 
disabilities, provide an opinion as to 
whether they are more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active duty service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has hearing loss or another ear disability 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


